UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-6218


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KELVIN ANDRE SPOTTS, a/k/a Shorty,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:98-cr-00047-1; 3:11-cv-00468; 3:99-cv-
00149; 3:00-cv-00647)


Submitted:   July 30, 2014                    Decided:     August 1, 2014


Before GREGORY    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. John J. Frail, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia; Richard    Gregory   McVey,  Assistant   United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kelvin      Andre    Spotts        seeks   to     appeal      the    district

court’s orders denying relief in three 28 U.S.C. § 2255 (2012)

actions.      The orders are not appealable unless a circuit justice

or    judge   issues      a    certificate       of    appealability.             28   U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing         of    the   denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by     demonstrating        that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,        537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We     have      independently          reviewed      the     records         and

conclude      that     Spotts     has   not       made    the      requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We deny the motions to suspend and to place in

abeyance, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3